98 F.3d 1350
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Garry L. SNYDER and Rita L. Snyder, sui juris, a "State" infact, a People for the Kansas state, Plaintiffs-Appellants,v.DISTRICT COURT OF STAFFORD COUNTY, State of Kansas, aPolitical Subdivision of the United States, i.e., Themunicipal corporation of the District of Columbia, and AllAgents, Jeff L. McVey, Hannelore Kitts, Timarie Walters,Kyann Buck, Jeff Parr, and Carla J. Stovall, individuals,Defendants-Appellees.
No. 96-3167.
United States Court of Appeals, Tenth Circuit.
Sept. 27, 1996.

Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.**


1
Plaintiffs Garry L. Snyder and Rita L. Snyder appeal from the district court's order dismissing their complaint for lack of subject matter jurisdiction.  We exercise jurisdiction under 28 U.S.C. § 1291.  We have read the parties' briefs and pleadings, and reviewed the entire record before us.  We affirm substantially for the reasons ably set forth in the district court's order dismissing the complaint for lack of subject matter jurisdiction.1


2
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case therefore is ordered submitted without oral argument


1
 Defendant Jeff L. McVey's motion to dismiss the appeal is denied as moot